This is a companion case to A. M. Tenney, et al., v. City of Miami Beach, decided December 22, 1942. When the latter case was decided by the circuit court, petitioners here applied for an order requiring the City of Miami Beach to pay them such amounts as accrued to them under the judgment therein. The Court had previously entered an order impounding the funds in the hands of the City for the purpose of enforcing a lien for expenses of the litigation including attorneys' fees. Petitioners had not previously filed their claims with the chancellor; hence his refusal to recognize them and their reason for this proceeding in mandamus to enforce them.
In our view, the decree appealed from in Tenney, et al., v. City of Miami Beach was a recognition of the interest of all parties to the class in the subject matter of the litigation and when concluded, they were at liberty to make showing to the court of their interest and have the liens on their property cancelled in the manner provided in the opinion in that case. Our opinion in the Tenney case may be taken as authority to deal with petitioners in this case in the same manner that other parties to the cause are dealt with.
The alternative writ of mandamus is therefore quashed.
It is so ordered.
BUFORD, C. J., BROWN, CHAPMAN, THOMAS and ADAMS, JJ., concur.
  SEBRING, J., not participating. *Page 356